DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 5, the closest prior art is Iwabuchi et al. (US 2007/0063959 A1, hereinafter, Iwabuchi), Yoshiga et al. (US 2012/0099038 A1, hereinafter, Yoshiga), and Numao (US 2002/0093472 A1). 
 Regarding claim 2, Iwabuchi teaches each sub-pixel further comprises: 
a second memory configured to store therein sub-pixel data (Fig. 19, second capacitor 1905).
Iwabuchi does not teach a second conduction switch provided between the potential power line and the second memory and configured to switch between electrically coupling and electrically uncoupling the potential power line and the second memory, and wherein the potential power line has a potential for the first and second memories applied thereto. 
	Yoshiga teaches each sub-pixel further comprises a second memory configured to store therein sub-pixel data (Fig. 5, memory M22.  Fig. 8, memory M42), and 
(SW 205 is provided between voltage supply line 461 and memory M22 and configured to switch between electrically coupling/uncoupling the voltage supply line 461. Fig. 8, SW 422 is provided between voltage supply line 762 and memory M42 and configured to switch between electrically coupling/uncoupling the voltage supply line 762 ), and 
wherein the potential power line has a potential for the first and second memories applied thereto (voltage supply line 461 connects a potential to memories M21 and M22.  Fig. 8, voltage supply line 762 connects a potential to memories M41 and M42).
While Yoshiga teaches the claim elements, the combination of Iwabuchi and Yoshiga is non-obvious.  There is not an obvious reason to modify Iwabuchi’s pixel circuit of figure 19 with Yoshiga’s circuit of figure 8 to arrive at the limitations of claim 2.  Therefore, claim 2 is objected to as containing allowable subject matter.  Claims 3-4 are objected to as dependent upon claim 2. 
Regarding claim 5, Regarding claim 5, Iwabuchi teaches each sub-pixel further comprises: a second memory configured to store therein sub-pixel data (Fig. 19, second capacitor 1905).
Iwabuchi does not teach the second memory is directly connected to the potential power line without any switches connected therebetween, and wherein the potential power line has a potential for the first and second memories applied thereto.
(Fig. 5, memory M22.  Fig. 8, memory M42), and 
wherein the potential power line has a potential for the first and second memories applied thereto (voltage supply line 461 connects a potential to memories M21 and M22.  Fig. 8, voltage supply line 762 connects a potential to memories M41 and M42).
	Yoshiga is not relied upon for teaching wherein the second memory is directly connected to the potential power line without any switches connected therebetween.
	In an analogous art, Numao teaches a display device wherein each pixel or sub-pixel comprises a first and second memory (Fig. 3, memory means 68 and 69) wherein the second memory is directly connected to a potential power line without any switches (Fig. 3, memory means 69 is directly connected to VDD potential line without any switches there between).
While Iwabuchi, Yoshiga and Numao each teach different limitations within claim 5, the combination of Iwabuchi, Yoshiga, and Numao  is non-obvious.  There is not an obvious reason to modify Iwabuchi’s pixel circuit of figure 19 with Yoshiga’s circuit of figure 8 and Numao’s figure 3 circuit to arrive at the limitations of claim 5.  Therefore, claim 5 is objected to as containing allowable subject matter.  Claims 6-7 are objected to as dependent upon claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwabuchi et al. (US 20070063959 A1, hereinafter, Iwabuchi).
Regarding claim 1, Iwabuchi teaches a display device (Fig. 11) comprising: 
a gate line (Fig. 11, scan line G1);; 
a source line configured to carry image data (Fig. 11,  signal line S1. Fig. 19 signal line 1909);
 a plurality of sub-pixels arranged in a row (Fig. 11, pixels 104. [0211], Fig. 19 shows a structure of a pixel 19) and each including 
a first memory configured to store therein sub-pixel data (Fig. 19-21, capacitor 1902); and 
a potential power line having a high-potential VDD for the first memories applied thereto (Figs. 19-21, [0211], power source line 1910 ), wherein each sub-pixel further comprises a first conduction switch provided between the potential power line and the first (Figs. 19-21, [0211, 0214], a first switch 1907), and 	wherein, when the first conduction switch is on, the high-potential VDD is supplied to the first memory via the potential power line and turns the first memory on such that the first memory operates (Fig. 21B, first switch 1907 is on and power source line 1910 supplies Vrefh to first memory capacitor 1902 such that the memory operates), whereas, when the first conduction switch is off, the high-potential VDD is not supplied to the first memory via the potential power line and turns the first memory off such that the first memory does not operate. (See figs. 21A, the signal is going through the second capacitor but is not going through the first memory capacitor 1902 therefore the memory capacitor 1902 is not operating as first switch 1907 is off and power source line 1910 is not supplying Vrefh to the memory capacitor).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622